UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04986 Franklin Investors Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin Adjustable U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Balanced Fund AGRIUM INC. Meeting Date:MAY 06, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:AGU Security ID:008916108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David C. Everitt Management For For 1.2 Elect Director Russell K. Girling Management For For 1.3 Elect Director M. Marianne Harris Management For For 1.4 Elect Director Susan A. Henry Management For For 1.5 Elect Director Russell J. Horner Management For For 1.6 Elect Director John E. Lowe Management For For 1.7 Elect Director Charles (Chuck) V. Magro Management For For 1.8 Elect Director A. Anne McLellan Management For For 1.9 Elect Director Derek G. Pannell Management For For 1.10 Elect Director Mayo M. Schmidt Management For For 1.11 Elect Director Victor J. Zaleschuk Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Human Rights Risk Assessment Shareholder Against Against ALCOA INC. Meeting Date:MAY 01, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn S. Fuller Management For For 1.2 Elect Director L. Rafael Reif Management For For 1.3 Elect Director Patricia F. Russo Management For For 1.4 Elect Director Ernesto Zedillo Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMGEN INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Greg C. Garland Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANALOG DEVICES, INC. Meeting Date:MAR 11, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent T. Roche Management For For 1c Elect Director Jose E. Almeida Management For For 1d Elect Director Richard M. Beyer Management For For 1e Elect Director James A. Champy Management For For 1f Elect Director Edward H. Frank Management For For 1g Elect Director John C. Hodgson Management For For 1h Elect Director Yves-Andre Istel Management For For 1i Elect Director Neil Novich Management For For 1j Elect Director Kenton J. Sicchitano Management For For 1k Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Cook Management For For 1.2 Elect Director Al Gore Management For For 1.3 Elect Director Bob Iger Management For For 1.4 Elect Director Andrea Jung Management For For 1.5 Elect Director Art Levinson Management For For 1.6 Elect Director Ron Sugar Management For For 1.7 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against AT&T INC. Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Scott T. Ford Management For For 1.3 Elect Director Glenn H. Hutchins Management For For 1.4 Elect Director William E. Kennard Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Michael B. McCallister Management For For 1.7 Elect Director John B. McCoy Management For For 1.8 Elect Director Beth E. Mooney Management For For 1.9 Elect Director Joyce M. Roche Management For For 1.10 Elect Director Matthew K. Rose Management For For 1.11 Elect Director Cynthia B. Taylor Management For For 1.12 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Indirect Political Contribution Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Amend Bylaws to Call Special Meetings Shareholder Against Against BHP BILLITON LIMITED Meeting Date:NOV 20, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:BHP Security ID:088606108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as the Auditor of BHP Billiton Plc Management For For 3 Authorize the Board to Fix the Remuneration of the Auditor Management For For 4 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 5 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 6 Approve the Repurchase of 211.21 Million Shares in BHP Billiton Plc Management For For 7 Approve the Remuneration Policy Management For For 8 Approve the Directors' Annual Report on Remuneration Management For For 9 Approve the Remuneration Report Management For For 10 Approve the Termination Benefits to Any Current or Future Holder of a Managerial or Executive Office Management For For 11 Approve the Grant of Awards to Andrew Mackenzie, Executive Director of the Company Management For For 12 Elect Malcolm Brinded as Director Management For For 13 Elect Malcolm Broomhead as Director Management For For 14 Elect John Buchanan as Director Management For For 15 Elect Carlos Cordeiro as Director Management For For 16 Elect Pat Davies as Director Management For For 17 Elect Carolyn Hewson as Director Management For For 18 Elect Andrew Mackenzie as Director Management For For 19 Elect Lindsay Maxsted as Director Management For For 20 Elect Wayne Murdy as Director Management For For 21 Elect Keith Rumble as Director Management For For 22 Elect John Schubert as Director Management For For 23 Elect Shriti Vadera as Director Management For For 24 Elect Jac Nasser as Director Management For For 25 Elect Ian Dunlop as Director Shareholder Against Against BHP BILLITON LIMITED Meeting Date:MAY 06, 2015 Record Date:MAR 27, 2015 Meeting Type:SPECIAL Ticker:BHP Security ID:088606108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Demerger of South32 from BHP Billiton Limited Management For For BP PLC Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For CATERPILLAR INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Review and Amend Human Rights Policies Shareholder Against Against 7 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against For 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against CLIFFS NATURAL RESOURCES INC. Meeting Date:JUL 29, 2014 Record Date:JUN 02, 2014 Meeting Type:PROXY CONTEST Ticker:CLF Security ID:18683K408 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Gary B. Halverson Management For For 1.2 Elect Director Mark E. Gaumond Management For For 1.3 Elect Director Susan M. Green Management For For 1.4 Elect Director Janice K. Henry Management For For 1.5 Elect Director James F. Kirsch Management For For 1.6 Elect Director Richard K. Riederer Management For For 1.7 Elect Director Timothy W. Sullivan Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Directors Robert P. Fisher, Jr. Shareholder For Did Not Vote 1.2 Elect Directors Celso Lourenco Goncalves Shareholder For Did Not Vote 1.3 Elect Directors Joseph Rutkowski Shareholder For Did Not Vote 1.4 Elect Directors James S. Sawyer Shareholder For Did Not Vote 1.5 Elect Directors Gabriel Stoliar Shareholder For Did Not Vote 1.6 Elect Directors Douglas Taylor Shareholder For Did Not Vote 2 Approve Non-Employee Director Restricted Stock Plan Management Against Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Did Not Vote 4 Amend Omnibus Stock Plan Management Against Did Not Vote 5 Ratify Auditors Management For Did Not Vote COMCAST CORPORATION Meeting Date:OCT 08, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For COMCAST CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Sheldon M. Bonovitz Management For For 1.3 Elect Director Edward D. Breen Management For For 1.4 Elect Director Joseph J. Collins Management For Withhold 1.5 Elect Director J. Michael Cook Management For For 1.6 Elect Director Gerald L. Hassell Management For Withhold 1.7 Elect Director Jeffrey A. Honickman Management For For 1.8 Elect Director Eduardo G. Mestre Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Ralph J. Roberts Management For For 1.11 Elect Director Johnathan A. Rodgers Management For For 1.12 Elect Director Judith Rodin Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For DEERE & COMPANY Meeting Date:FEB 25, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Michael O. Johanns Management For For 1g Elect Director Clayton M. Jones Management For For 1h Elect Director Joachim Milberg Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director Gregory R. Page Management For For 1k Elect Director Thomas H. Patrick Management For For 1l Elect Director Sherry M. Smith Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For DUKE ENERGY CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael G. Browning Management For For 1b Elect Director Harris E. DeLoach, Jr. Management For For 1c Elect Director Daniel R. DiMicco Management For For 1d Elect Director John H. Forsgren Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Ann Maynard Gray Management For For 1g Elect Director James H. Hance, Jr. Management For For 1h Elect Director John T. Herron Management For For 1i Elect Director James B. Hyler, Jr. Management For For 1j Elect Director William E. Kennard Management For For 1k Elect Director E. Marie McKee Management For For 1l Elect Director Richard A. Meserve Management For For 1m Elect Director James T. Rhodes Management For For 1n Elect Director Carlos A. Saladrigas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Report on Political Contributions Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:MAY 13, 2015 Record Date:MAR 17, 2015 Meeting Type:PROXY CONTEST Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Lamberto Andreotti Management For For 1.2 Elect Director Edward D. Breen Management For For 1.3 Elect Director Robert A. Brown Management For For 1.4 Elect Director Alexander M. Cutler Management For For 1.5 Elect Director Eleuthere I. du Pont Management For For 1.6 Elect Director James L. Gallogly Management For For 1.7 Elect Director Marillyn A. Hewson Management For For 1.8 Elect Director Lois D. Juliber Management For For 1.9 Elect Director Ellen J. Kullman Management For For 1.10 Elect Director Ulf M. Schneider Management For For 1.11 Elect Director Lee M. Thomas Management For For 1.12 Elect Director Patrick J. Ward Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Herbicide Use on GMO Crops Shareholder Against Against 6 Establish Committee on Plant Closures Shareholder Against Against 7 Repeal Amendments to the Company's Bylaws Adopted Without Stockholder Approval After August 12, 2013 Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Nelson Peltz Shareholder For Did Not Vote 1.2 Elect Director John H. Myers Shareholder For Did Not Vote 1.3 Elect Director Arthur B. Winkleblack Shareholder For Did Not Vote 1.4 Elect Director Robert J. Zatta Shareholder For Did Not Vote 1.5 Management Nominee - Lamberto Andreotti Shareholder For Did Not Vote 1.6 Management Nominee - Edward D. Breen Shareholder For Did Not Vote 1.7 Management Nominee - Eleuthere I. du Pont Shareholder For Did Not Vote 1.8 Management Nominee - James L. Gallogly Shareholder For Did Not Vote 1.9 Management Nominee - Marillyn A. Hewson Shareholder For Did Not Vote 1.10 Management Nominee - Ellen J. Kullman Shareholder For Did Not Vote 1.11 Management Nominee - Ulf M. Schneider Shareholder For Did Not Vote 1.12 Management Nominee - Patrick J. Ward Shareholder For Did Not Vote 2 Ratify Auditors Management None Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 4 Report on Lobbying Payments and Policy Shareholder None Did Not Vote 5 Report on Herbicide Use on GMO Crops Shareholder None Did Not Vote 6 Establish Committee on Plant Closures Shareholder None Did Not Vote 7 Repeal Amendments to the Company's Bylaws Adopted Without Stockholder Approval After August 12, 2013 Shareholder For Did Not Vote ELI LILLY AND COMPANY Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Katherine Baicker Management For For 1.1b Elect Director J. Erik Fyrwald Management For For 1.1c Elect Director Ellen R. Marram Management For For 1.1d Elect Director Jackson P. Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EXELON CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony K. Anderson Management For For 1.1b Elect Director Ann C. Berzin Management For For 1.1c Elect Director John A. Canning Management For For 1.1d Elect Director Christopher M. Crane Management For For 1.1e Elect Director Yves C. de Balmann Management For For 1.1f Elect Director Nicholas DeBenedictis Management For For 1.1g Elect Director Paul L. Joskow Management For For 1.1h Elect Director Robert J. Lawless Management For For 1.1i Elect Director Richard W. Mies Management For For 1.1j Elect Director William C. Richardson Management For For 1.1k Elect Director John W. Rogers, Jr. Management For For 1.1l Elect Director Mayo A. Shattuck, III Management For For 1.1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Proxy Access Right Management For For 6 Proxy Access Shareholder Against Against FORD MOTOR COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen G. Butler Management For For 2 Elect Director Kimberly A. Casiano Management For For 3 Elect Director Anthony F. Earley, Jr. Management For For 4 Elect Director Mark Fields Management For For 5 Elect Director Edsel B. Ford II Management For For 6 Elect Director William Clay Ford, Jr. Management For For 7 Elect Director James P. Hackett Management For For 8 Elect Director James H. Hance, Jr. Management For For 9 Elect Director William W. Helman Iv Management For For 10 Elect Director Jon M. Huntsman, Jr. Management For For 11 Elect Director William E. Kennard Management For For 12 Elect Director John C. Lechleiter Management For For 13 Elect Director Ellen R. Marram Management For For 14 Elect Director Gerald L. Shaheen Management For For 15 Elect Director John L. Thornton Management For For 16 Ratify PricewaterhouseCoopers LLPas Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 18 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 19 Amend Bylaws to Call Special Meetings Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director W. Geoffrey Beattie Management For For A2 Elect Director John J. Brennan Management For For A3 Elect Director James I. Cash, Jr. Management For For A4 Elect Director Francisco D'Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Susan J. Hockfield Management For For A7 Elect Director Jeffrey R. Immelt Management For For A8 Elect Director Andrea Jung Management For For A9 Elect Director Robert W. Lane Management For For A10 Elect Director Rochelle B. Lazarus Management For For A11 Elect Director James J. Mulva Management For For A12 Elect Director James E. Rohr Management For For A13 Elect Director Mary L. Schapiro Management For For A14 Elect Director Robert J. Swieringa Management For For A15 Elect Director James S. Tisch Management For For A16 Elect Director Douglas A. Warner, III Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Provide for Cumulative Voting Shareholder Against Against C2 Provide Right to Act by Written Consent Shareholder Against Against C3 Select One Director from Ranks of Retirees Shareholder Against Against C4 Adopt Holy Land Principles Shareholder Against Against C5 Pro-rata Vesting on Equity Plans Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Stephen J. Girsky Management For For 1d Elect Director Linda R. Gooden Management For For 1e Elect Director Joseph Jimenez, Jr. Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide for Cumulative Voting Shareholder Against Against HALLIBURTON COMPANY Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For HALLIBURTON COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For INTEL CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director Susan L. Decker Management For For 1e Elect Director John J. Donahoe Management For For 1f Elect Director Reed E. Hundt Management For For 1g Elect Director Brian M. Krzanich Management For For 1h Elect Director James D. Plummer Management For For 1i Elect Director David S. Pottruck Management For For 1j Elect Director Frank D. Yeary Management For For 1k Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Adopt Holy Land Principles Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 23, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Policy Regarding Overextended Directors Shareholder Against Against 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against Against KINDER MORGAN, INC. Meeting Date:NOV 20, 2014 Record Date:OCT 20, 2014 Meeting Type:SPECIAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Issue Shares in Connection with Mergers Management For For 3 Adjourn Meeting Management For For LOCKHEED MARTIN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Daniel F. Akerson Management For For 1.1b Elect Director Nolan D. Archibald Management For For 1.1c Elect Director Rosalind G. Brewer Management For For 1.1d Elect Director David B. Burritt Management For For 1.1e Elect Director James O. Ellis, Jr. Management For For 1.1f Elect Director Thomas J. Falk Management For For 1.1g Elect Director Marillyn A. Hewson Management For For 1.1h Elect Director Gwendolyn S. King Management For For 1.1i Elect Director James M. Loy Management For For 1.1j Elect Director Joseph W. Ralston Management For For 1.1k Elect Director Anne Stevens Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against LOWE'S COMPANIES, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For Withhold 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Laurie Z. Douglas Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Robert L. Johnson Management For Withhold 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director Richard K. Lochridge Management For For 1.9 Elect Director James H. Morgan Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 18, 2014 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Kipling Hagopian Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Executive Incentive Bonus Plan Management For For METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against NEXTERA ENERGY, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1.e Elect Director Naren K. Gursahaney Management For For 1f Elect Director Kirk S. Hachigian Management For For 1g Elect Director Toni Jennings Management For For 1h Elect Director Amy B. Lane Management For For 1i Elect Director James L. Robo Management For For 1j Elect Director Rudy E. Schupp Management For For 1k Elect Director John L. Skolds Management For For 1l Elect Director William H. Swanson Management For For 1m Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Amend Charter to Eliminate Supermajority Vote Requirement and Provide that the Vote Required is a Majority of Outstanding Shares, For Shareholder Approval of Certain Amendments to the Charter Management For For 7 Amend Charter to Eliminate the 'for cause' Requirement for the Removal of a Director Management For For 8 Amend Right to Call Special Meeting Management For Against 9 Report on Political Contributions Shareholder Against Against 10 Amend Bylaws Call Special Meetings Shareholder Against Against NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley G. Bush Management For For 1.2 Elect Director Marianne C. Brown Management For For 1.3 Elect Director Victor H. Fazio Management For For 1.4 Elect Director Donald E. Felsinger Management For For 1.5 Elect Director Bruce S. Gordon Management For For 1.6 Elect Director William H. Hernandez Management For For 1.7 Elect Director Madeleine A. Kleiner Management For For 1.8 Elect Director Karl J. Krapek Management For For 1.9 Elect Director Richard B. Myers Management For For 1.10 Elect Director Gary Roughead Management For For 1.11 Elect Director Thomas M. Schoewe Management For For 1.12 Elect Director James S. Turley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against PFIZER INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Shantanu Narayen Management For For 1.7 Elect Director Suzanne Nora Johnson Management For For 1.8 Elect Director Ian C. Read Management For For 1.9 Elect Director Stephen W. Sanger Management For For 1.10 Elect Director James C. Smith Management For For 1.11 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PG&E CORPORATION Meeting Date:MAY 04, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Anne Shen Smith Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director John W. Estey Management For For 1.4 Elect Director Gerald W. Grandey Management For For 1.5 Elect Director C. Steven Hoffman Management For For 1.6 Elect Director Alice D. Laberge Management For For 1.7 Elect Director Consuelo E. Madere Management For For 1.8 Elect Director Keith G. Martell Management For For 1.9 Elect Director Jeffrey J. McCaig Management For For 1.10 Elect Director Jochen E. Tilk Management For For 1.11 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve 2015 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Amend By-law Management For For 6 SP1: Conduct and Make Public An Independent Human Rights Assessment Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Wayne T. Smith Management For For 1.10 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Require Independent Board Chairman Shareholder Against For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAYTHEON COMPANY Meeting Date:MAY 28, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director James E. Cartwright Management For For 1c Elect Director Vernon E. Clark Management For For 1d Elect Director Stephen J. Hadley Management For For 1e Elect Director Thomas A. Kennedy Management For For 1f Elect Director Letitia A. Long Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Michael C. Ruettgers Management For For 1i Elect Director Ronald L. Skates Management For For 1j Elect Director William R. Spivey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Political Contributions Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For REPUBLIC SERVICES, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ramon A. Rodriguez Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director James W. Crownover Management For For 1d Elect Director Ann E. Dunwoody Management For For 1e Elect Director William J. Flynn Management For For 1f Elect Director Manuel Kadre Management For For 1g Elect Director Michael Larson Management For For 1h Elect Director W. Lee Nutter Management For For 1i Elect Director Donald W. Slager Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Proxy Access Shareholder None For RIO TINTO PLC Meeting Date:APR 16, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report for UK Law Purposes Management For For 4 Approve Remuneration Report for Australian Law Purposes Management For For 5 Elect Megan Clark as Director Management For For 6 Elect Michael L'Estrange as Director Management For For 7 Re-elect Robert Brown as Director Management For For 8 Re-elect Jan du Plessis as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Richard Goodmanson as Director Management For For 11 Re-elect Anne Lauvergeon as Director Management For For 12 Re-elect Chris Lynch as Director Management For For 13 Re-elect Paul Tellier as Director Management For For 14 Re-elect Simon Thompson as Director Management For For 15 Re-elect John Varley as Director Management For For 16 Re-elect Sam Walsh as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For SANOFI Meeting Date:MAY 04, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Serge Weinberg as Director Management For For 6 Reelect Suet-Fern Lee as Director Management For For 7 Ratify Appointment of Bonnie Bassler as Director Management For For 8 Reelect Bonnie Bassler as Director Management For For 9 Ratify Appointment of Olivier Brandicourt as Director Management For For 10 Advisory Vote on Compensation of Serge Weinberg Management For For 11 Advisory Vote on Compensation of Christopher Viehbacher Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 260 Million Management For For 3 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 260 Million Management For For 4 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 5 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 6 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 7 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For Against 8 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 9 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 10 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Amend Article 7 of Bylaws Re: Shareholding Disclosure Thresholds Management For Against 12 Amend Article 19 of Bylaws Re: Attendance to General Meetings Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adam M. Aron Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Charlene Barshefsky Management For For 1d Elect Director Thomas E. Clarke Management For For 1e Elect Director Clayton C. Daley, Jr. Management For For 1f Elect Director Lizanne Galbreath Management For For 1g Elect Director Eric Hippeau Management For For 1h Elect Director Aylwin B. Lewis Management For For 1i Elect Director Stephen R. Quazzo Management For For 1j Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For TARGET CORPORATION Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 16, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For THE BOEING COMPANY Meeting Date:APR 27, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lawrence W. Kellner Management For For 1f Elect Director Edward M. Liddy Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Susan C. Schwab Management For For 1i Elect Director Ronald A. Williams Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For THE DOW CHEMICAL COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against THE MOSAIC COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy E. Cooper Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Denise C. Johnson Management For For 1d Elect Director Robert L. Lumpkins Management For For 1e Elect Director William T. Monahan Management For For 1f Elect Director James L. Popowich Management For For 1g Elect Director James T. Prokopanko Management For For 1h Elect Director Steven M. Seibert Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against THE SOUTHERN COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For Against 2 Approve Outside Director Stock Awards Management For For 3 Provide Right to Act by Written Consent Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Adopt Proxy Access Right Shareholder Against Against 7 Adopt Quantitative GHG Goals for Operations Shareholder Against Against TRANSOCEAN LTD. Meeting Date:SEP 22, 2014 Record Date:SEP 03, 2014 Meeting Type:SPECIAL Ticker:RIG Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2 Elect Merrill A. "Pete" Miller, Jr. as Director Management For For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director D. Scott Davis Management For For 1e Elect Director William R. Johnson Management For For 1f Elect Director Candace Kendle Management For For 1g Elect Director Ann M. Livermore Management For For 1h Elect Director Rudy H.P. Markham Management For For 1i Elect Director Clark T. Randt, Jr. Management For For 1j Elect Director John T. Stankey Management For For 1k Elect Director Carol B. Tome Management For For 1l Elect Director Kevin M. Warsh Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Adopt Anti Gross-up Policy Shareholder Against For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Mark T. Bertolini Management For For 1.3 Elect Director Richard L. Carrion Management For For 1.4 Elect Director Melanie L. Healey Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Net Neutrality Shareholder Against Against 5 Report on Indirect Political Contributions Shareholder Against For 6 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Provide Right to Act by Written Consent Shareholder Against For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:92857W308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WALGREEN CO. Meeting Date:DEC 29, 2014 Record Date:NOV 17, 2014 Meeting Type:SPECIAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Adjourn Meeting Management For For WALGREENS BOOTS ALLIANCE, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For Against 1e Elect Director Ginger L. Graham Management For For 1f Elect Director John A. Lederer Management For For 1g Elect Director Dominic P. Murphy Management For For 1h Elect Director Stefano Pessina Management For For 1i Elect Director Barry Rosenstein Management For For 1j Elect Director Leonard D. Schaeffer Management For For 1k Elect Director Nancy M. Schlichting Management For For 1l Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Stock Retention Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against For 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against WASTE MANAGEMENT, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:WM Security ID:94106L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Frank M. Clark, Jr. Management For For 1c Elect Director Andres R. Gluski Management For For 1d Elect Director Patrick W. Gross Management For For 1e Elect Director Victoria M. Holt Management For For 1f Elect Director John C. Pope Management For For 1g Elect Director W. Robert Reum Management For For 1h Elect Director David P. Steiner Management For For 1i Elect Director Thomas H. Weidemeyer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Report on Political Contributions Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For XCEL ENERGY INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against Franklin Convertible Securities Fund CLIFFS NATURAL RESOURCES INC. Meeting Date:JUL 29, 2014 Record Date:JUN 02, 2014 Meeting Type:PROXY CONTEST Ticker:CLF Security ID:18683K408 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Gary B. Halverson Management For For 1.2 Elect Director Mark E. Gaumond Management For For 1.3 Elect Director Susan M. Green Management For For 1.4 Elect Director Janice K. Henry Management For For 1.5 Elect Director James F. Kirsch Management For For 1.6 Elect Director Richard K. Riederer Management For For 1.7 Elect Director Timothy W. Sullivan Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Directors Robert P. Fisher, Jr. Shareholder For Did Not Vote 1.2 Elect Directors Celso Lourenco Goncalves Shareholder For Did Not Vote 1.3 Elect Directors Joseph Rutkowski Shareholder For Did Not Vote 1.4 Elect Directors James S. Sawyer Shareholder For Did Not Vote 1.5 Elect Directors Gabriel Stoliar Shareholder For Did Not Vote 1.6 Elect Directors Douglas Taylor Shareholder For Did Not Vote 2 Approve Non-Employee Director Restricted Stock Plan Management Against Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against Did Not Vote 4 Amend Omnibus Stock Plan Management Against Did Not Vote 5 Ratify Auditors Management For Did Not Vote CLIFFS NATURAL RESOURCES INC. Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:CLF Security ID:18683K408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John T. Baldwin Management For For 1b Elect Director Robert P. Fisher, Jr. Management For For 1c Elect Director C. Lourenco Goncalves Management For For 1d Elect Director Susan M. Green Management For For 1e Elect Director Joseph A. Rutkowski, Jr. Management For For 1f Elect Director James S. Sawyer Management For For 1g Elect Director Michael D. Siegal Management For For 1h Elect Director Gabriel Stoliar Management For For 1i Elect Director Douglas C. Taylor Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For Franklin Equity Income Fund AFLAC INCORPORATED Meeting Date:MAY 04, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Elizabeth J. Hudson Management For For 1f Elect Director Douglas W. Johnson Management For For 1g Elect Director Robert B. Johnson Management For For 1h Elect Director Thomas J. Kenny Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Joseph L. Moskowitz Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 29, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Amend Articles Re: Remove References to Bearer Shares Management For For B1 Receive Directors' Reports (Non-Voting) Management None None B2 Receive Auditors' Reports (Non-Voting) Management None None B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 3.00 per Share Management For For B5 Approve Discharge of Directors Management For For B6 Approve Discharge of Auditors Management For For B7a Reelect Michele Burns as Independent Director Management For For B7b Reelect Olivier Goudet as Independent Director Management For For B7c Elect Kasper Rosted as Independent Director Management For For B7d Reelect Paul Cornet de Ways Ruart as Director Management For Against B7e Reelect Stefan Descheemaeker as Director Management For Against B8a Approve Remuneration Report Management For Against B8b Proposal to Increase Remuneration of Audit Committee Chairman Management For For B8c Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors Management For Against C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For BANK OF AMERICA CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sharon L. Allen Management For For 1b Elect Director Susan S. Bies Management For For 1c Elect Director Jack O. Bovender, Jr. Management For For 1d Elect Director Frank P. Bramble, Sr. Management For For 1e Elect Director Pierre J. P. de Weck Management For For 1f Elect Director Arnold W. Donald Management For For 1g Elect Director Charles K. Gifford Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Thomas J. May Management For For 1k Elect Director Brian T. Moynihan Management For For 1l Elect Director Lionel L. Nowell, III Management For For 1m Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Climate Change Financing Risk Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against Against 8 Establish Other Governance Board Committee Shareholder Against Against BHP BILLITON PLC Meeting Date:OCT 23, 2014 Record Date:OCT 21, 2014 Meeting Type:ANNUAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Policy Management For For 8 Approve Remuneration Report for UK Law Purposes Management For For 9 Approve Remuneration Report for Australian Law Purposes Management For For 10 Approve Leaving Entitlements Management For For 11 Approve Grant of Awards under the Group's Short and Long Term Incentive Plans to Andrew Mackenzie Management For For 12 Elect Malcolm Brinded as Director Management For For 13 Re-elect Malcolm Broomhead as Director Management For For 14 Re-elect Sir John Buchanan as Director Management For For 15 Re-elect Carlos Cordeiro as Director Management For For 16 Re-elect Pat Davies as Director Management For For 17 Re-elect Carolyn Hewson as Director Management For For 18 Re-elect Andrew Mackenzie as Director Management For For 19 Re-elect Lindsay Maxsted as Director Management For For 20 Re-elect Wayne Murdy as Director Management For For 21 Re-elect Keith Rumble as Director Management For For 22 Re-elect John Schubert as Director Management For For 23 Re-elect Shriti Vadera as Director Management For For 24 Re-elect Jac Nasser as Director Management For For 25 Elect Ian Dunlop, a Shareholder Nominee to the Board Shareholder Against Against BHP BILLITON PLC Meeting Date:MAY 06, 2015 Record Date:MAY 04, 2015 Meeting Type:SPECIAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Demerger of South32 from BHP Billiton Management For For BLACKROCK, INC. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Sir Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Thomas H. O'Brien Management For For 1o Elect Director Ivan G. Seidenberg Management For For 1p Elect Director Marco Antonio Slim Domit Management For For 1q Elect Director John S. Varley Management For For 1r Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against BP PLC Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Re-elect Brendan Nelson as Director Management For For 13 Re-elect Phuthuma Nhleko as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise the Renewal of the Scrip Dividend Programme Management For For 18 Approve Share Award Plan 2015 Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Adopt New Articles of Association Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 25 Approve Strategic Climate Change Resilience for 2035 and Beyond Shareholder For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 05, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1A Elect Director Lamberto Andreotti Management For For 1.1B Elect Director Giovanni Caforio Management For For 1.1C Elect Director Lewis B. Campbell Management For For 1.1D Elect Director Laurie H. Glimcher Management For For 1.1E Elect Director Michael Grobstein Management For For 1.1F Elect Director Alan J. Lacy Management For For 1.1G Elect Director Thomas J. Lynch, Jr. Management For For 1.1H Elect Director Dinesh C. Paliwal Management For For 1.1I Elect Director Vicki L. Sato Management For For 1.1J Elect Director Gerald L. Storch Management For For 1.1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Remove Supermajority Vote Requirement Applicable to Preferred Stock Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CA, INC. Meeting Date:JUL 30, 2014 Record Date:JUN 05, 2014 Meeting Type:ANNUAL Ticker:CA Security ID:12673P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jens Alder Management For For 1B Elect Director Raymond J. Bromark Management For For 1C Elect Director Gary J. Fernandes Management For For 1D Elect Director Michael P. Gregoire Management For For 1E Elect Director Rohit Kapoor Management For For 1F Elect Director Kay Koplovitz Management For For 1G Elect Director Christopher B. Lofgren Management For For 1H Elect Director Richard Sulpizio Management For For 1I Elect Director Laura S. Unger Management For For 1J Elect Director Arthur F. Weinbach Management For For 1K Elect Director Renato (Ron) Zambonini Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATERPILLAR INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Review and Amend Human Rights Policies Shareholder Against Against 7 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against For 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 20, 2014 Record Date:SEP 22, 2014 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Arun Sarin Management For For 1j Elect Director Steven M. West Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Establish Public Policy Board Committee Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against DIAGEO PLC Meeting Date:SEP 18, 2014 Record Date:AUG 12, 2014 Meeting Type:ANNUAL Ticker:DGE Security ID:25243Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Peggy Bruzelius as Director Management For For 6 Re-elect Laurence Danon as Director Management For For 7 Re-elect Lord Davies of Abersoch as Director Management For For 8 Re-elect Ho KwonPing as Director Management For For 9 Re-elect Betsy Holden as Director Management For For 10 Re-elect Dr Franz Humer as Director Management For For 11 Re-elect Deirdre Mahlan as Director Management For For 12 Re-elect Ivan Menezes as Director Management For For 13 Re-elect Philip Scott as Director Management For For 14 Elect Nicola Mendelsohn as Director Management For For 15 Elect Alan Stewart as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Approve 2014 Long Term Incentive Plan Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Mark J. Kington Management For For 1.7 Elect Director Pamela J. Royal Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director Michael E. Szymanczyk Management For For 1.10 Elect Director David A. Wollard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Cease Construction of New Nuclear Units Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against 9 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on Biomass Carbon Footprint and Assess Risks Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael G. Browning Management For For 1b Elect Director Harris E. DeLoach, Jr. Management For For 1c Elect Director Daniel R. DiMicco Management For For 1d Elect Director John H. Forsgren Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Ann Maynard Gray Management For For 1g Elect Director James H. Hance, Jr. Management For For 1h Elect Director John T. Herron Management For For 1i Elect Director James B. Hyler, Jr. Management For For 1j Elect Director William E. Kennard Management For For 1k Elect Director E. Marie McKee Management For For 1l Elect Director Richard A. Meserve Management For For 1m Elect Director James T. Rhodes Management For For 1n Elect Director Carlos A. Saladrigas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Report on Political Contributions Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For ELI LILLY AND COMPANY Meeting Date:MAY 04, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Katherine Baicker Management For For 1.1b Elect Director J. Erik Fyrwald Management For For 1.1c Elect Director Ellen R. Marram Management For For 1.1d Elect Director Jackson P. Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director Douglas R. Oberhelman Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S. Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For 6 Require Director Nominee with Environmental Experience Shareholder Against Against 7 Increase the Number of Females on the Board Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FORD MOTOR COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen G. Butler Management For For 2 Elect Director Kimberly A. Casiano Management For For 3 Elect Director Anthony F. Earley, Jr. Management For For 4 Elect Director Mark Fields Management For For 5 Elect Director Edsel B. Ford II Management For For 6 Elect Director William Clay Ford, Jr. Management For For 7 Elect Director James P. Hackett Management For For 8 Elect Director James H. Hance, Jr. Management For For 9 Elect Director William W. Helman Iv Management For For 10 Elect Director Jon M. Huntsman, Jr. Management For For 11 Elect Director William E. Kennard Management For For 12 Elect Director John C. Lechleiter Management For For 13 Elect Director Ellen R. Marram Management For For 14 Elect Director Gerald L. Shaheen Management For For 15 Elect Director John L. Thornton Management For For 16 Ratify PricewaterhouseCoopers LLPas Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 18 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 19 Amend Bylaws to Call Special Meetings Shareholder Against For FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 22, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director W. Geoffrey Beattie Management For For A2 Elect Director John J. Brennan Management For For A3 Elect Director James I. Cash, Jr. Management For For A4 Elect Director Francisco D'Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Susan J. Hockfield Management For For A7 Elect Director Jeffrey R. Immelt Management For For A8 Elect Director Andrea Jung Management For For A9 Elect Director Robert W. Lane Management For For A10 Elect Director Rochelle B. Lazarus Management For For A11 Elect Director James J. Mulva Management For For A12 Elect Director James E. Rohr Management For For A13 Elect Director Mary L. Schapiro Management For For A14 Elect Director Robert J. Swieringa Management For For A15 Elect Director James S. Tisch Management For For A16 Elect Director Douglas A. Warner, III Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Provide for Cumulative Voting Shareholder Against Against C2 Provide Right to Act by Written Consent Shareholder Against Against C3 Select One Director from Ranks of Retirees Shareholder Against Against C4 Adopt Holy Land Principles Shareholder Against Against C5 Pro-rata Vesting on Equity Plans Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Stephen J. Girsky Management For For 1d Elect Director Linda R. Gooden Management For For 1e Elect Director Joseph Jimenez, Jr. Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide for Cumulative Voting Shareholder Against Against HOLLYFRONTIER CORPORATION Meeting Date:MAY 13, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:HFC Security ID:436106108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas Y. Bech Management For For 1b Elect Director Leldon E. Echols Management For For 1c Elect Director R. Kevin Hardage Management For For 1d Elect Director Michael C. Jennings Management For For 1e Elect Director Robert J. Kostelnik Management For For 1f Elect Director James H. Lee Management For For 1g Elect Director Franklin Myers Management For For 1h Elect Director Michael E. Rose Management For For 1i Elect Director Tommy A. Valenta Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Sustainability, Including GHG Goals Shareholder Against Against HONEYWELL INTERNATIONAL INC. Meeting Date:APR 27, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director William S. Ayer Management For For 1B Elect Director Gordon M. Bethune Management For For 1C Elect Director Kevin Burke Management For For 1D Elect Director Jaime Chico Pardo Management For For 1E Elect Director David M. Cote Management For For 1F Elect Director D. Scott Davis Management For For 1G Elect Director Linnet F. Deily Management For For 1H Elect Director Judd Gregg Management For For 1I Elect Director Clive Hollick Management For For 1J Elect Director Grace D. Lieblein Management For For 1K Elect Director George Paz Management For For 1L Elect Director Bradley T. Sheares Management For For 1M Elect Director Robin L. Washington Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against INTEL CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director Susan L. Decker Management For For 1e Elect Director John J. Donahoe Management For For 1f Elect Director Reed E. Hundt Management For For 1g Elect Director Brian M. Krzanich Management For For 1h Elect Director James D. Plummer Management For For 1i Elect Director David S. Pottruck Management For For 1j Elect Director Frank D. Yeary Management For For 1k Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Adopt Holy Land Principles Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 23, 2015 Record Date:FEB 24, 2015 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Policy Regarding Overextended Directors Shareholder Against Against 5 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against Against L BRANDS, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:LB Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Gordon Gee Management For For 1.2 Elect Director Stephen D. Steinour Management For For 1.3 Elect Director Allan R. Tessler Management For For 1.4 Elect Director Abigail S. Wexner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Abstain 6 Reduce Supermajority Vote Requirement Shareholder Against For LAS VEGAS SANDS CORP. Meeting Date:JUN 04, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:LVS Security ID:517834107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jason N. Ader Management For For 1.2 Elect Director Micheline Chau Management For For 1.3 Elect Director Michael A. Leven Management For For 1.4 Elect Director David F. Levi Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LOCKHEED MARTIN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Daniel F. Akerson Management For For 1.1b Elect Director Nolan D. Archibald Management For For 1.1c Elect Director Rosalind G. Brewer Management For For 1.1d Elect Director David B. Burritt Management For For 1.1e Elect Director James O. Ellis, Jr. Management For For 1.1f Elect Director Thomas J. Falk Management For For 1.1g Elect Director Marillyn A. Hewson Management For For 1.1h Elect Director Gwendolyn S. King Management For For 1.1i Elect Director James M. Loy Management For For 1.1j Elect Director Joseph W. Ralston Management For For 1.1k Elect Director Anne Stevens Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against LOWE'S COMPANIES, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For Withhold 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Laurie Z. Douglas Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Robert L. Johnson Management For Withhold 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director Richard K. Lochridge Management For For 1.9 Elect Director James H. Morgan Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MARSH & MCLENNAN COMPANIES, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:MMC Security ID:571748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Oscar Fanjul Management For For 1b Elect Director Daniel S. Glaser Management For For 1c Elect Director H. Edward Hanway Management For For 1d Elect Director Lord Lang of Monkton Management For For 1e Elect Director Elaine La Roche Management For For 1f Elect Director Maria Silvia Bastos Marques Management For For 1g Elect Director Steven A. Mills Management For For 1h Elect Director Bruce P. Nolop Management For For 1i Elect Director Marc D. Oken Management For For 1j Elect Director Morton O. Schapiro Management For For 1k Elect Director Lloyd M. Yates Management For For 1l Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 12, 2014 Record Date:SEP 18, 2014 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Kipling Hagopian Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Eliminate Cumulative Voting Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Executive Incentive Bonus Plan Management For For MCDONALD'S CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director Stephen J. Easterbrook Management For For 1c Elect Director Robert A. Eckert Management For For 1d Elect Director Margaret (Margo) H. Georgiadis Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jeanne P. Jackson Management For For 1g Elect Director Richard H. Lenny Management For For 1h Elect Director Walter E. Massey Management For For 1i Elect Director Andrew J. McKenna Management For For 1j Elect Director Sheila A. Penrose Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Roger W. Stone Management For For 1m Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Proxy Access Shareholder Against For 7 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 8 Educate Public About GMO Benefits Shareholder Against Against 9 Report on Practices to Mitigate Palm Oil Sourcing Impacts Shareholder Against Against MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Steven M. Altschuler Management For For 1.1b Elect Director Howard B. Bernick Management For For 1.1c Elect Director Kimberly A. Casiano Management For For 1.1d Elect Director Anna C. Catalano Management For For 1.1e Elect Director Celeste A. Clark Management For For 1.1f Elect Director James M. Cornelius Management For For 1.1g Elect Director Stephen W. Golsby Management For For 1.1h Elect Director Michael Grobstein Management For For 1.1i Elect Director Peter Kasper Jakobsen Management For For 1.1j Elect Director Peter G. Ratcliffe Management For For 1.1k Elect Director Michael A. Sherman Management For For 1.1l Elect Director Elliott Sigal Management For For 1.1m Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 03, 2014 Record Date:SEP 30, 2014 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates lll Management For For 1.2 Elect Director Maria M. Klawe Management For For 1.3 Elect Director Teri L. List-Stoll Management For For 1.4 Elect Director G. Mason Morfit Management For For 1.5 Elect Director Satya Nadella Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Helmut Panke Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Proxy Access Shareholder Against Against NESTLE SA Meeting Date:APR 16, 2015 Record Date: Meeting Type:ANNUAL Ticker:NESN Security ID:H57312649 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report (Non-binding) Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.20 per Share Management For For 4.1a Reelect Peter Brabeck-Letmathe as Director Management For For 4.1b Reelect Paul Bulcke as Director Management For For 4.1c Reelect Andreas Koopmann as Director Management For For 4.1d Reelect Beat Hess as Director Management For For 4.1e Reelect Daniel Borel as Director Management For For 4.1f Reelect Steven G. Hoch as Director Management For For 4.1g Reelect Naina Lal Kidwai as Director Management For For 4.1h Reelect Jean-Pierre Roth as Director Management For For 4.1i Reelect Ann M. Veneman as Director Management For For 4.1j Reelect Henri de Castries as Director Management For For 4.1k Reelect Eva Cheng as Director Management For For 4.2.1 Elect Ruth Khasaya Oniang'o as Director Management For For 4.2.2 Elect Patrick Aebischer as Director Management For For 4.2.3 Elect Renato Fassbind as Director Management For For 4.3 Elect Peter Brabeck-Letmathe as Board Chairman Management For For 4.4.1 Appoint Beat Hess as Member of the Compensation Committee Management For For 4.4.2 Appoint Daniel Borel as Member of the Compensation Committee Management For For 4.4.3 Appoint Andreas Koopmann as Member of the Compensation Committee Management For For 4.4.4 Appoint Jean-Pierre Roth as Member of the Compensation Committee Management For For 4.5 Ratify KPMG SA as Auditors Management For For 4.6 Designate Hartmann Dreyer as Independent Proxy Management For For 5.1 Approve Maximum Remuneration of Board of Directors in the Amount of CHF 11 Million Management For For 5.2 Approve Maximum Remuneration of Executive Committee in the Amount of CHF 60 Million Management For For 6 Approve CHF 3.6 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 7 Transact Other Business (Voting) Management For Against NIELSEN N.V. Meeting Date:JUN 26, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:NLSN Security ID:N63218106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association in Connection with the Merger and Authorize Any and All Lawyers and (Deputy) Civil Law Notaries Practicing at Clifford Chance, LLP to Execute the Notarial Deed of Amendment of the Articles of Association Management For For 2 Approve Corporate Reorganization Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Board of Directors Management For For 5a Elect Director James A. Attwood, Jr. Management For For 5b Elect Director Dwight M. Barns Management For For 5c Elect Director David L. Calhoun Management For For 5d Elect Director Karen M. Hoguet Management For For 5e Elect Director James M. Kilts Management For For 5f Elect Director Harish Manwani Management For For 5g Elect Director Kathryn V. Marinello Management For For 5h Elect Director Alexander Navab Management For For 5i Elect Director Robert C. Pozen Management For For 5j Elect Director Vivek Y. Ranadive Management For For 5k Elect Director Javier G. Teruel Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For 7 Appoint Ernst and Young Accountants LLP to Audit the Dutch Statutory Annual Accounts Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Advisory Vote to Approve Remuneration of Executives Management For For NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PAYCHEX, INC. Meeting Date:OCT 15, 2014 Record Date:AUG 18, 2014 Meeting Type:ANNUAL Ticker:PAYX Security ID:704326107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director B. Thomas Golisano Management For For 1b Elect Director Joseph G. Doody Management For For 1c Elect Director David J. S. Flaschen Management For For 1d Elect Director Phillip Horsley Management For For 1e Elect Director Grant M. Inman Management For For 1f Elect Director Pamela A. Joseph Management For For 1g Elect Director Martin Mucci Management For For 1h Elect Director Joseph M. Tucci Management For For 1i Elect Director Joseph M. Velli Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against PFIZER INC. Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Shantanu Narayen Management For For 1.7 Elect Director Suzanne Nora Johnson Management For For 1.8 Elect Director Ian C. Read Management For For 1.9 Elect Director Stephen W. Sanger Management For For 1.10 Elect Director James C. Smith Management For For 1.11 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PG&E CORPORATION Meeting Date:MAY 04, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Anne Shen Smith Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director John W. Estey Management For For 1.4 Elect Director Gerald W. Grandey Management For For 1.5 Elect Director C. Steven Hoffman Management For For 1.6 Elect Director Alice D. Laberge Management For For 1.7 Elect Director Consuelo E. Madere Management For For 1.8 Elect Director Keith G. Martell Management For For 1.9 Elect Director Jeffrey J. McCaig Management For For 1.10 Elect Director Jochen E. Tilk Management For For 1.11 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve 2015 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Amend By-law Management For For 6 SP1: Conduct and Make Public An Independent Human Rights Assessment Shareholder Against Against REPUBLIC SERVICES, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ramon A. Rodriguez Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director James W. Crownover Management For For 1d Elect Director Ann E. Dunwoody Management For For 1e Elect Director William J. Flynn Management For For 1f Elect Director Manuel Kadre Management For For 1g Elect Director Michael Larson Management For For 1h Elect Director W. Lee Nutter Management For For 1i Elect Director Donald W. Slager Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Proxy Access Shareholder None For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For SANOFI Meeting Date:MAY 04, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.85 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Serge Weinberg as Director Management For For 6 Reelect Suet-Fern Lee as Director Management For For 7 Ratify Appointment of Bonnie Bassler as Director Management For For 8 Reelect Bonnie Bassler as Director Management For For 9 Ratify Appointment of Olivier Brandicourt as Director Management For For 10 Advisory Vote on Compensation of Serge Weinberg Management For For 11 Advisory Vote on Compensation of Christopher Viehbacher Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 260 Million Management For For 3 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 260 Million Management For For 4 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 5 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 6 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 7 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For Against 8 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 9 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 10 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 11 Amend Article 7 of Bylaws Re: Shareholding Disclosure Thresholds Management For Against 12 Amend Article 19 of Bylaws Re: Attendance to General Meetings Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For SEAGATE TECHNOLOGY PLC Meeting Date:OCT 22, 2014 Record Date:AUG 26, 2014 Meeting Type:ANNUAL Ticker:STX Security ID:G7945M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen J. Luczo Management For For 1b Elect Director Frank J. Biondi, Jr. Management For For 1c Elect Director Michael R. Cannon Management For For 1d Elect Director Mei-Wei Cheng Management For For 1e Elect Director William T. Coleman Management For For 1f Elect Director Jay L. Geldmacher Management For For 1g Elect Director Kristen M. Onken Management For For 1h Elect Director Chong Sup Park Management For For 1i Elect Director Gregorio Reyes Management For For 1j Elect Director Stephanie Tilenius Management For For 1k Elect Director Edward J. Zander Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Determine Price Range for Reissuance of Treasury Shares Management For For 5 Amend Omnibus Stock Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Authorize the Holding of the 2015 AGM at a Location Outside Ireland Management For For 8 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Adam M. Aron Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Charlene Barshefsky Management For For 1d Elect Director Thomas E. Clarke Management For For 1e Elect Director Clayton C. Daley, Jr. Management For For 1f Elect Director Lizanne Galbreath Management For For 1g Elect Director Eric Hippeau Management For For 1h Elect Director Aylwin B. Lewis Management For For 1i Elect Director Stephen R. Quazzo Management For For 1j Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 23, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Olympia J. Snowe Management For For 1j Elect Director Alfred Sommer Management For For 1k Elect Director Dwight S. Taylor Management For For 1l Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LL as Auditors Management For For TARGET CORPORATION Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against THE BOEING COMPANY Meeting Date:APR 27, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lawrence W. Kellner Management For For 1f Elect Director Edward M. Liddy Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Susan C. Schwab Management For For 1i Elect Director Ronald A. Williams Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Claw-back of Payments under Restatements Shareholder Against For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For THE DOW CHEMICAL COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 14, 2014 Record Date:AUG 15, 2014 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against UNITED PARCEL SERVICE, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director D. Scott Davis Management For For 1e Elect Director William R. Johnson Management For For 1f Elect Director Candace Kendle Management For For 1g Elect Director Ann M. Livermore Management For For 1h Elect Director Rudy H.P. Markham Management For For 1i Elect Director Clark T. Randt, Jr. Management For For 1j Elect Director John T. Stankey Management For For 1k Elect Director Carol B. Tome Management For For 1l Elect Director Kevin M. Warsh Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Adopt Anti Gross-up Policy Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director H. Patrick Swygert Management For For 1j Elect Director Andre Villeneuve Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Mark T. Bertolini Management For For 1.3 Elect Director Richard L. Carrion Management For For 1.4 Elect Director Melanie L. Healey Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Net Neutrality Shareholder Against Against 5 Report on Indirect Political Contributions Shareholder Against For 6 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Provide Right to Act by Written Consent Shareholder Against For VODAFONE GROUP PLC Meeting Date:JUL 29, 2014 Record Date:JUN 03, 2014 Meeting Type:ANNUAL Ticker:VOD Security ID:92857W308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Elect Nick Read as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Elect Sir Crispin Davis as Director Management For For 7 Elect Dame Clara Furse as Director Management For For 8 Elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Omid Kordestani as Director Management For For 12 Re-elect Nick Land as Director Management For For 13 Re-elect Luc Vandevelde as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Policy Management For For 17 Approve Remuneration Report Management For For 18 Approve Incentive Plan Management For For 19 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise EU Political Donations and Expenditure Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WELLS FARGO & COMPANY Meeting Date:APR 28, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Judith M. Runstad Management For For 1m Elect Director Stephen W. Sanger Management For For 1n Elect Director John G. Stumpf Management For For 1o Elect Director Susan G. Swenson Management For For 1p Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For XCEL ENERGY INC. Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Albert F. Moreno Management For For 1e Elect Director Richard T. O'Brien Management For For 1f Elect Director Christopher J. Policinski Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against Franklin Floating Rate Daily Access Fund CUMULUS MEDIA INC. Meeting Date:MAY 14, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:CMLS Security ID:231082108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis W. Dickey, Jr. Management For For 1.2 Elect Director Mary G. Berner Management For For 1.3 Elect Director Brian Cassidy Management For Withhold 1.4 Elect Director Ralph B. Everett Management For For 1.5 Elect Director Alexis Glick Management For Withhold 1.6 Elect Director Jeffrey A. Marcus Management For Withhold 1.7 Elect Director David M. Tolley Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Low Duration Total Return Fund VERSO CORPORATION Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Thomas Gutierrez Management For For 1.3 Elect Director Eric L. Press Management For For 1.4 Elect Director L.H. Puckett, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For Franklin Real Return Fund ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against BHP BILLITON LIMITED Meeting Date:NOV 20, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:BHP Security ID:088606108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as the Auditor of BHP Billiton Plc Management For For 3 Authorize the Board to Fix the Remuneration of the Auditor Management For For 4 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 5 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 6 Approve the Repurchase of 211.21 Million Shares in BHP Billiton Plc Management For For 7 Approve the Remuneration Policy Management For For 8 Approve the Directors' Annual Report on Remuneration Management For For 9 Approve the Remuneration Report Management For For 10 Approve the Termination Benefits to Any Current or Future Holder of a Managerial or Executive Office Management For For 11 Approve the Grant of Awards to Andrew Mackenzie, Executive Director of the Company Management For For 12 Elect Malcolm Brinded as Director Management For For 13 Elect Malcolm Broomhead as Director Management For For 14 Elect John Buchanan as Director Management For For 15 Elect Carlos Cordeiro as Director Management For For 16 Elect Pat Davies as Director Management For For 17 Elect Carolyn Hewson as Director Management For For 18 Elect Andrew Mackenzie as Director Management For For 19 Elect Lindsay Maxsted as Director Management For For 20 Elect Wayne Murdy as Director Management For For 21 Elect Keith Rumble as Director Management For For 22 Elect John Schubert as Director Management For For 23 Elect Shriti Vadera as Director Management For For 24 Elect Jac Nasser as Director Management For For 25 Elect Ian Dunlop as Director Shareholder Against Against BHP BILLITON LIMITED Meeting Date:MAY 06, 2015 Record Date:MAR 27, 2015 Meeting Type:SPECIAL Ticker:BHP Security ID:088606108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Demerger of South32 from BHP Billiton Limited Management For For CALIFORNIA RESOURCES CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:CRC Security ID:13057Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Justin A. Gannon Management For For 1.2 Elect Director Avedick B. Poladian Management For For 1.3 Elect Director Timothy J. Sloan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against For 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against DEVON ENERGY CORPORATION Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director Robert H. Henry Management For For 1.4 Elect Director Michael M. Kanovsky Management For For 1.5 Elect Director Robert A. Mosbacher, Jr. Management For For 1.6 Elect Director J. Larry Nichols Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Review Public Policy Advocacy on Climate Change Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Financial Risks of Climate Change Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director Douglas R. Oberhelman Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S. Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For 6 Require Director Nominee with Environmental Experience Shareholder Against Against 7 Increase the Number of Females on the Board Shareholder Against Against 8 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against FREEPORT-MCMORAN INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Robert J. Allison, Jr. Management For For 1.3 Elect Director Alan R. Buckwalter, III Management For For 1.4 Elect Director Robert A. Day Management For For 1.5 Elect Director James C. Flores Management For For 1.6 Elect Director Gerald J. Ford Management For For 1.7 Elect Director Thomas A. Fry, III Management For For 1.8 Elect Director H. Devon Graham, Jr. Management For For 1.9 Elect Director Lydia H. Kennard Management For For 1.10 Elect Director Charles C. Krulak Management For For 1.11 Elect Director Bobby Lee Lackey Management For For 1.12 Elect Director Jon C. Madonna Management For For 1.13 Elect Director Dustan E. McCoy Management For For 1.14 Elect Director James R. Moffett Management For For 1.15 Elect Director Stephen H. Siegele Management For For 1.16 Elect Director Frances Fragos Townsend Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against For GOLDCORP INC. Meeting Date:APR 30, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Bell Management For For 1.2 Elect Director Beverley A. Briscoe Management For For 1.3 Elect Director Peter J. Dey Management For For 1.4 Elect Director Douglas M. Holtby Management For For 1.5 Elect Director Charles A. Jeannes Management For For 1.6 Elect Director Clement A. Pelletier Management For For 1.7 Elect Director P. Randy Reifel Management For For 1.8 Elect Director Ian W. Telfer Management For For 1.9 Elect Director Blanca Trevino Management For For 1.10 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend By-Laws Management For For 4 Amend Restricted Share Unit Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For HALLIBURTON COMPANY Meeting Date:MAR 27, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For HALLIBURTON COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For MARATHON OIL CORPORATION Meeting Date:APR 29, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Gregory H. Boyce Management For For 1.1b Elect Director Pierre Brondeau Management For For 1.1c Elect Director Chadwick C. Deaton Management For For 1.1d Elect Director Marcela E. Donadio Management For For 1.1e Elect Director Philip Lader Management For For 1.1f Elect Director Michael E. J. Phelps Management For For 1.1g Elect Director Dennis H. Reilley Management For For 1.1h Elect Director Lee M. Tillman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against 5 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against NOBLE ENERGY, INC. Meeting Date:APR 28, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Thomas J. Edelman Management For For 1.5 Elect Director Eric P. Grubman Management For For 1.6 Elect Director Kirby L. Hedrick Management For For 1.7 Elect Director David L. Stover Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approve Non-Employee Director Omnibus Stock Plan Management For For 7 Adopt Proxy Access Right Shareholder Against For 8 Report on Impacts of and Plans to Align with Global Climate Change Policy Shareholder Against Against NUCOR CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Ferriola Management For For 1.2 Elect Director Harvey B. Gantt Management For For 1.3 Elect Director Gregory J. Hayes Management For For 1.4 Elect Director Victoria F. Haynes Management For For 1.5 Elect Director Bernard L. Kasriel Management For For 1.6 Elect Director Christopher J. Kearney Management For For 1.7 Elect Director Raymond J. Milchovich Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Political Contributions Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 01, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director William R. Klesse Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Claw-back of Payments under Restatements Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against PEABODY ENERGY CORPORATION Meeting Date:MAY 04, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Glenn L. Kellow Management For For 1.6 Elect Director Henry E. Lentz Management For For 1.7 Elect Director Robert A. Malone Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director Michael W. Sutherlin Management For For 1.10 Elect Director John F. Turner Management For For 1.11 Elect Director Sandra A. Van Trease Management For For 1.12 Elect Director Heather A. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 20, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director J. Kenneth Thompson Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 12, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director John W. Estey Management For For 1.4 Elect Director Gerald W. Grandey Management For For 1.5 Elect Director C. Steven Hoffman Management For For 1.6 Elect Director Alice D. Laberge Management For For 1.7 Elect Director Consuelo E. Madere Management For For 1.8 Elect Director Keith G. Martell Management For For 1.9 Elect Director Jeffrey J. McCaig Management For For 1.10 Elect Director Jochen E. Tilk Management For For 1.11 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Approve 2015 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Amend By-law Management For For 6 SP1: Conduct and Make Public An Independent Human Rights Assessment Shareholder Against Against RIO TINTO PLC Meeting Date:APR 16, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report for UK Law Purposes Management For For 4 Approve Remuneration Report for Australian Law Purposes Management For For 5 Elect Megan Clark as Director Management For For 6 Elect Michael L'Estrange as Director Management For For 7 Re-elect Robert Brown as Director Management For For 8 Re-elect Jan du Plessis as Director Management For For 9 Re-elect Ann Godbehere as Director Management For For 10 Re-elect Richard Goodmanson as Director Management For For 11 Re-elect Anne Lauvergeon as Director Management For For 12 Re-elect Chris Lynch as Director Management For For 13 Re-elect Paul Tellier as Director Management For For 14 Re-elect Simon Thompson as Director Management For For 15 Re-elect John Varley as Director Management For For 16 Re-elect Sam Walsh as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Vello A. Kuuskraa Management For For 1.5 Elect Director Kenneth R. Mourton Management For For 1.6 Elect Director Steven L. Mueller Management For For 1.7 Elect Director Elliott Pew Management For For 1.8 Elect Director Terry W. Rathert Management For For 1.9 Elect Director Alan H. Stevens Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against Against 5 Proxy Access Shareholder Against For THE DOW CHEMICAL COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against WEATHERFORD INTERNATIONAL PLC Meeting Date:SEP 24, 2014 Record Date:AUG 01, 2014 Meeting Type:ANNUAL Ticker:WFT Security ID:G48833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director David J. Butters Management For For 1B Elect Director Bernard J. Duroc-Danner Management For For 1C Elect Director John D. Gass Management For For 1D Elect Director Francis S. Kalman Management For For 1E Elect Director William E. Macaulay Management For For 1F Elect Director Robert K. Moses, Jr. Management For For 1G Elect Director Guillermo Ortiz Management For For 1H Elect Director Emyr Jones Parry Management For For 1I Elect Director Robert A. Rayne Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Authorize Holding of 2015 Annual General Meeting Outside of Ireland Management For For WEATHERFORD INTERNATIONAL PLC Meeting Date:JUN 16, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:WFT Security ID:G48833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mohamed A. Awad Management For For 1b Elect Director David J. Butters Management For For 1c Elect Director Bernard J. Duroc-Danner Management For For 1d Elect Director John D. Gass Management For For 1e Elect Director Emyr Jones Parry Management For For 1f Elect Director Francis S. Kalman Management For For 1g Elect Director William E. Macaulay Management For For 1h Elect Director Robert K. Moses, Jr. Management For For 1i Elect Director Guillermo Ortiz Management For For 1j Elect Director Robert A. Rayne Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Authorize Holding of 2016 Annual General Meeting Outside of Ireland Management For For Franklin Total Return Fund GENERAL MOTORS COMPANY Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Stephen J. Girsky Management For For 1d Elect Director Linda R. Gooden Management For For 1e Elect Director Joseph Jimenez, Jr. Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide for Cumulative Voting Shareholder Against Against VERSO CORPORATION Meeting Date:MAY 21, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Amen Management For For 1.2 Elect Director Thomas Gutierrez Management For For 1.3 Elect Director Eric L. Press Management For For 1.4 Elect Director L.H. Puckett, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Investors Securities Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
